Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The application 17/301,024 is a continuation of application 16/857,940 now U.S. Patent #10984435 which is a continuation of application 15/199,035 now U.S. Patent #10672020. The instant application 17/301,024 contains allowable subject matter.

Allowable Subject Matter
Claims 26-45 are allowed. Regarding the 103 rejection, the prior art references most closely resembling Applicant’s claimed invention is Elliott et al. (20180300805). As per independent claims, 26, 33 and 40, the prior art of record Elliott discloses:
An apparatus comprising at least one processor and at least one non-transitory computer readable storage medium storing instructions that, with the at least one processor, cause the apparatus to:
transmit, to a first user device, the promotion (par 88, 89).
The prior art combination failed to disclose:
in response to determining, based at least in part on a predictive model, that associating a promotion with a first classification results in a programmatically generated number of likely transactions to occur in association with the promotion, associate the promotion with the first classification.
These uniquely distinct features render claims 26-45 allowable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVIN L BROWN whose telephone number is (571)270-5109.  The examiner can normally be reached on Mon - Fri 8:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on (571) 270-1836.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/ALVIN L BROWN/Primary Examiner, Art Unit 3621